559 So. 2d 385 (1990)
Sharon TAYLOR, Appellant,
v.
The STATE of Florida, Appellee.
No. 89-1653.
District Court of Appeal of Florida, Third District.
April 10, 1990.
Bennett H. Brummer, Public Defender, and Robert Kalter, Asst. Public Defender, for appellant.
Robert A. Butterworth, Atty. Gen., and Patricia Ann Ash, Asst. Atty. Gen., for appellee.
Before SCHWARTZ, C.J., and COPE and GODERICH, JJ.
PER CURIAM.
As the instant offense was committed after October 1, 1988, the amended version of the habitual offender statute applied, which deleted the requirement that the trial court determine if habitual offender treatment "is necessary for the protection of the public... ." Ch. 88-131, § 6, Laws of Fla.; see § 775.084(3), Fla. Stat. (Supp. 1988); Robinson v. State, 551 So. 2d 1240, 1241 (Fla. 1st DCA 1989). The trial court's oral findings need not be reduced to writing and were otherwise sufficient. See Parker v. State, 546 So. 2d 727, 729 (Fla. 1989), overruling sub silentio Rodriguez v. State, 542 So. 2d 1064 (Fla. 3d DCA 1989), and Scott v. State, 423 So. 2d 986 (Fla. 3d DCA 1982).
Affirmed.